                Case 1:20-cv-04328-LGS Document 9 Filed 07/27/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 CARLOS JOSE ZAVALA VELASQUEZ,                                    :
                          Petitioner,                             :
                                                                  :    20 Civ. 4328 (LGS)
                            -against-                             :   15 Crim. 174-5 (LGS)
                                                                  :
 UNITED STATES OF AMERICA,                                        :         ORDER
                                              Respondent.         :
                                                                  :
 --------------------------------------------------------------   X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on June 5, 2020, Petitioner filed a pro se motion pursuant to Section 2255 of Title

28 of the United States Code (“Section 2255”) to vacate, set aside, or correct his conviction and

sentence. On July 23, 2020, Petitioner filed an amended motion pursuant to Section 2255. On July 31,

2020, the Court granted Petitioner leave to file his amended motion and ordered the Government to

respond. On October 26, 2020, the Government submitted its opposition to the Petition, and Petitioner

submitted a reply to the Government’s opposition on January 26, 2021.

        WHEREAS, Petitioner raised certain new arguments in his reply including non-compliance with

22 U.S.C. § 1827, violation of international treaty obligations and new instances of misconduct by

Petitioner’s attorney. Courts must liberally construe pleadings and other submissions by pro se litigants

“to raise the strongest claims [they] suggest[].” Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d 486,

489 (2d Cir. 2018). It is hereby

        ORDERED that, by August 16, 2021, the Government shall file a surreply, not to exceed 15

pages, addressing the arguments in Petitioner’s reply. No further materials shall be filed unless

requested by the Court.

        The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Petitioner.

Dated: July 27, 2021
       New York, New York
